DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference characters "FIG. 4" is adjacent to the illustration of what appears to be “FIG. 3”, and the fourth illustration overall, (the first illustration on page 2), does not have a figure number directly associated with it.
.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 47 is objected to because of the following informalities:  the word “configure” on line 2 should be rewritten as “configured”.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities: the phrase “ranging a pressure” is grammatically awkward.  Examiner suggests “changing a pressure” or “ranges in pressure” as an alternative.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35, 42, 55 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites in its preamble “a pump for artificial circulatory assistance” but the body of the claim does not describe any structure or function to demonstrate how said pump carries out any “artificial circulatory assistance”.  In other words, it is not clear what circulatory assistance is done by anything recited in the claim.  Examiner finds the preamble indefinite as a result.
Claim 42 recites “a pump for cardiopulmonary bypass”, “an air or liquid pump connected to a pumping chamber”, “a first air reservoir connected to an inlet chamber” and “a second air reservoir connected to an outlet chamber”.  It is not clear how structurally and functionally these separate limitations/components interact with each other as recited in the claim.  It is not clear what “a pump for cardiopulmonary bypass” has to do with “an air or liquid pump” or “first/second air reservoir”. Examiner finds the claim indefinite as a result.
Claim 42 recites the limitation “a pump for cardiopulmonary bypass” but the body of the claim does not describe any structure or function to demonstrate how said pump carries out any “cardiopulmonary bypass”.  In other words, it is not clear what cardiopulmonary bypass is done by anything recited in the claim.  Examiner finds this limitation indefinite as a result.
Claim 55 recites the limitation “the pump chamber”.  It is not clear if this limitation is the same as “the pumping chamber” or if it is a different limitation.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 35, 36, 40 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray, (US 2013/0343936), in view of Perry et al., (“Perry”, US 2007/0253463).
Claims 35, 36, 40 & 41 are directed to a pump for artificial circulatory assistance, an apparatus or device type invention group.
Regarding Claims 35, 36, 40 & 41, Gray discloses a pump for artificial circulatory assistance, (See paragraph [0009], Gray), the pump comprising: a direct-drive membrane pump chamber, (Combination of Pump Chamber 108 and Control Chamber 110 with Membranes 716/112, See Figure 10, See paragraphs [0151] & [0152], Gray), positioned between bases of two membrane chambers, (Pump Chamber 108/Control Chamber 110 is positioned between Valving Chambers 740/742, See Figure 10, See paragraph [0159], Gray), wherein the direct-drive membrane pump chamber and the two membrane chambers are serially interconnected, (Each of these chambers are connected in series via Channels 728 & 730, See Figure 10, See paragraphs [0156] & [0159], Gray).
Gray does not disclose a one-way inlet valve; and a one-way outlet valve.
Perry discloses a pump, (See paragraphs [0299], [0142] & [0148], Perry) for artificial circulatory assistance with a one-way inlet valve; and a one-way outlet valve, (See paragraphs [0154] & [0155], Perry).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of Gray by incorporating a one-way inlet valve; and a one-way outlet valve as in Perry in order to “control fluid flow through the pump”, (See paragraph [0154], Perry), and “substantially prevents backflow through” the inlet and outlet, (See paragraph [0155], Perry).
Additional Disclosures Included:
Claim 36: The pump according to claim 35, wherein the two membrane chambers have a connector configured for injection and aspiration of a gas in an external compartment, (Gas Inlets 756 & 758 from pressurized measurement gas supply source, See Figure 10, See paragraph [0161], Gray).
Claim 40: The pump according to claim 35, wherein the pump is a device for cardiopulmonary bypass, (See paragraph [0299], Perry).
Claim 41: The pump according to claim 35, wherein the pump is a ventricular assistance device, (See paragraph [0299], Perry).
Claim(s) 38 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray, (US 2013/0343936), in view of Perry et al., (“Perry”, US 2007/0253463), in further view of Orr, (US 2009/0137940).
Claims 38 & 39 are directed to a pump for artificial circulatory assistance, an apparatus or device type invention group.
Regarding Claims 38 & 39, modified Gray discloses the pump according to claim 35, but does not disclose wherein a gauge of each of an inlet connector and an outlet connector has a diameter of 3/16 inch to 1/2 inch.
Orr discloses a pump, (See Abstract and paragraph [0227], Orr), wherein a gauge of each of an inlet connector and an outlet connector has a diameter of 3/16 inch to 1/2 inch, (See paragraph [0324], Orr; Orr anticipates the claimed range at 3/8 inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of modified Gray by incorporating a gauge of each of an inlet connector and an outlet connector has a diameter of 3/16 inch to 1/2 inch as in Orr because “such components…are conventional and readily available from numerous well-known sources”, (See paragraph [0324], Orr), that may be “used in single-use disposable medical applications”, (See paragraph [0226], Orr).
Additional Disclosures Included:
Claim 39: The pump according to claim 38, wherein the gauge of the inlet and outlet connectors is 3/8 inch. (See paragraph [0324], Orr; Orr anticipates the claimed range at 3/8 inch).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray, (US 2013/0343936), in view of Perry et al., (“Perry”, US 2007/0253463), in further view of Vargas Fonseca, (“Vargas”, US 2016/0208940; Examiner relies upon the earlier publication and date of WO 2015024081 from 02/26/2015).
Claim 37 is directed to a pump for artificial circulatory assistance, an apparatus or device type invention group.
Regarding Claim 37, modified Gray discloses the pump according to claim 35, but does not disclose wherein the one-way inlet valve and the one-way outlet valve are a cartwheel type.  Perry suggests using a duckbill or umbrella valve, (See paragraph [0212], Perry).
Vargas discloses a device directed towards medicine and blood, (See paragraph [0002] & [0008], Vargas), wherein its valves are a cartwheel type instead, (See paragraph [0017], Vargas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump of modified Gray by incorporating wherein the one-way inlet valve and the one-way outlet valve are a cartwheel type as in Vargas in order to provide “fully automatic and safe operation…with no risk of error in the required flow direction”, (See paragraph [0017], Vargas), while providing “reliability for characteristics such as…flow resistance”, (See paragraph [0012], Vargas), regarding blood, (See paragraph [0008] & [0010], Vargas).
Claim(s) 42-44, 47, 48 & 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (“Perry”, US 2007/0253463), in view of Gray, (US 2013/0343936).
Claims 42-44, 47, 48 & 52-55 are directed to a pump system, an apparatus or device type invention group.
Regarding Claim 42-44, 47, 48 & 52-55, Perry discloses a pump system, (See Abstract, See Figure 4, See paragraph [0250] & [0299]), comprising: a pump for cardiopulmonary bypass, (Pump Pod 25, See Figure 4, See paragraph [0250] & [0299]); an air or liquid pump, (See Figure 4 and See paragraph [0254]; compressor-type pump), connected to a pumping chamber, (Actuation Chamber 42 connected to one of Reservoirs 51/52 which are connected to the compressor-type pumps, See Figure 4, See paragraphs [0250] & [0254]); a first air reservoir, (Positive Pressure Reservoir 51 or Vacuum Pressure Reservoir 52, See Figure 4, and See paragraphs [0250]-[0252]), connected to an inlet chamber; and a second air reservoir, (Positive Pressure Reservoir 51 or Vacuum Pressure Reservoir 52, See Figure 4, and See paragraphs [0250]-[0252]), connected to an outlet chamber.
Perry does not explicitly disclose that the first air reservoir and second air reservoirs are connected to an inlet chamber and an outlet chamber.
Gray discloses a pump system, (See paragraph [0009], Gray), connecting pressurized air sources to an inlet chamber and an outlet chamber, (Valving Chambers 752/754, See Figure 10, See paragraphs [0160] & [0161], Gray). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of Perry by incorporating that the first air reservoir and second air reservoirs are connected to an inlet chamber and an outlet chamber as in Gray because “this valve and mechanism for operating the valve is particularly advantageous”, (See paragraph [0162], Gray), for “preventing any gas which may be present…during operation from being pumped from the pump chamber to a downstream destination”, (See paragraph [0097], Gray), while providing “improved valving systems”, (See paragraph [0010], Gray).
Additional Disclosures Included:
Claim 43: The pump system according to claim 42, wherein the pump comprises: a direct-drive membrane pump chamber, (Actuation Chamber 42, Membrane 33, Pumping Chamber 41, See Figure 4, See paragraph [0251] & [0253], Perry; and/or Combination of Pump Chamber 108 and Control Chamber 110 with Membranes 716/112, See Figure 10, See paragraphs [0151] & [0152], Gray), positioned between bases of two membrane chambers, (Pump Chamber 108/Control Chamber 110 is positioned between Valving Chambers 740/742, See Figure 10, See paragraph [0159], Gray), wherein the direct-drive membrane pump chamber and the two membrane chambers are serially interconnected, (Each of these chambers are connected in series via Channels 728 & 730, See Figure 10, See paragraphs [0156] & [0159], Gray); a one-way inlet valve; and a one-way outlet valve, (See paragraphs [0154] & [0155], Perry).
Claim 44: The pump system according to claim 42, wherein the pump system is a closed system, (See paragraph [0264], Perry, See paragraph [0121], Gray).
Claim 47: The pump system according to claim 42, further comprising a software and a hardware configure to control and display parameters, (See paragraphs [0250] & [0253], Perry; See paragraph [0163], Gray), on an injection and aspiration volume, (See paragraph [0271], Perry; See paragraph [0164] & [0165], Gray), a time of injection and aspiration, (See paragraph [0264], Perry; See paragraph [0164] & [0165], Gray), a relation between the time of injection and aspiration, (See paragraph [0264] & [0267], Perry; See paragraph [0164] & [0165], Gray), an acceleration of movement during injection and aspiration, (See paragraph [0264], [0267] & [0271], Perry; See paragraph [0144] & [0011], Gray), a frequency of beats, (See paragraphs [0264] & [0267], Perry), an estimated mean flow calculation, (See paragraph [0267], Perry; See paragraph [0144] & [0011], Gray), and a volume and air pressure inside external reservoirs, (See paragraph [0253], Perry; See paragraphs [0163] & [0164], Gray).
Claim 48: The pump system according to claim 42, wherein the air or liquid pump is a piston or membrane type, (See Figure 4 and See paragraph [0254]; compressor-type pump, Perry; and See paragraph [0161], Gray).
Claim 52: The pump system according to claim 42, wherein the first air reservoir is a membrane or cylinder piston type, (Reservoir 51/52, See Figure 4 and See paragraph [0254]; compressor-type pump, Perry; and See paragraph [0161], Gray; Combination of the pressurized source and piston in Gray with the compressor in Perry).
Claim 53: The pump system according to claim 52, wherein the first air reservoir is configured to change a pressure and volume of air within a pump compartment, (See paragraphs [0256] & [0260], Perry; The pressure/volume of the pump compartment of Actuation Chamber 42 changes based on valving connected to Positive/Negative Pressure Reservoir 51/52).
Claim 54: The pump system according to claim 42, wherein the second air reservoir is configured to change a volume of air within a pump compartment, (See paragraph [0293] & [0256], Perry), without ranging a pressure, (See paragraph [0290], Perry; The pressure within the positive/negative pressure reservoir does not change when the volume within the pump compartment of Actuation Chamber 42 changes).
Claim 55: The pump system according to claim 42, wherein the air or liquid pump, which is configured to pump air or liquid into an outer compartment, (See Figure 4 and See paragraph [0254], Perry; compressor-type pump), is structurally incorporated in the pumping chamber by working in a closed circuit so that a volume of the air or liquid within the pump chamber is constant, (Compressor-type pump is incorporated with one of Positive/Negative Pressure Reservoir 51/52, See Figure 4, and See paragraph [0254] and See paragraph [0290], Perry; The pressure and thereby the volume within the positive/negative pressure reservoir does not change when the volume within the pump compartment of Actuation Chamber 42 changes).
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (“Perry”, US 2007/0253463), in view of Gray, (US 2013/0343936), in further view of Demers et al., (“Demers”, US 2009/0099498).
Claim 45 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 45, modified Perry discloses the pump system according to claim 44, wherein the pump comprises an assembly with a single actuator, (Actuation Chamber 42, Membrane 33, Pumping Chamber 41, See Figure 4, See paragraph [0251] & [0253], Perry; and/or Combination of Pump Chamber 108 and Control Chamber 110 with Membranes 716/112, See Figure 10, See paragraphs [0151] & [0152], Gray), coupled between two membrane chambers having a membrane, (Valving Chambers 740/742 with Membrane 112 or 716, See Figure 10, See paragraph [0159], Gray), wherein said pump has a one-way inlet valve and a one-way outlet valve, (See paragraphs [0154] & [0155], Perry).
Modified Perry does not explicitly disclose that said pump has two one-way inlet valves and two one-way outlet valves total.
Demers discloses a pump system, where said pump has two one-way inlet valves and two one-way outlet valves total, (Unidirectional Valves 8310, 8410 and Unidirectional Valves 8320, 8420, See Figure 4, See paragraph [0148], Demers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating said pump has two one-way inlet valves and two one-way outlet valves total as in Demers in order to utilize two or “more than two pumps [that] could be ganged together in order to achieve a higher flow rate using smaller volume pumps, or with fewer pump strokes per minute, or both”, (See paragraph [0146], Demers), while preventing “reverse blood flow in the main blood flow path” or “inadvertent blood flow”, (See paragraph [0148], Demers).
Claim 46, 49, 51 & 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (“Perry”, US 2007/0253463), in view of Gray, (US 2013/0343936), in further view of Busby et al., (“Busby”, US 2003/0220607).
Claim 46 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 46, modified Perry discloses the pump system according to claim 44, but does not disclose in the specified combination wherein the air or liquid pump is configured to convert a rotation of a motor into alternating linear motion.
Another embodiment of Gray discloses wherein the air or liquid pump is configured to convert use of a motor into alternating linear motion, (Motor 133 with Control Chamber 110 used to drive Piston 132 in linear direction between Positions 1, 2 & 3, See Figure 1, See paragraphs [0095] & [0096], Gray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating wherein the air or liquid pump is configured to convert use of a motor into alternating linear motion as in another embodiment of Gray in order to provide “an improved ability to control and measure volumes and flow rates”, (See paragraph [0010], Gray), in a system “where the accuracy of determining the volume…is critical”, (See paragraph [0106], Gray).
Modified Perry does not disclose that the motor rotates.
Busby discloses a pump system in which its motor rotates, (See paragraph [0026] and/or [0215], Busby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating that the motor rotates as in Busby in order to provide a motor with “quiet linear motion and a very high positional resolution, accuracy and repeatability”,  (See paragraph [0215], Busby).
Claim 49 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 49, modified Perry discloses the pump system according to claim 48, but does not disclose wherein the piston type is configured to reverse rotation and control an angle of rotation.
Busby discloses a pump system wherein the piston type is configured to reverse rotation and control an angle of rotation, (See paragraph [0026], [0226], [0215], Busby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating wherein the piston type is configured to reverse rotation and control an angle of rotation as in Busby in order to provide a motor with “quiet linear motion and a very high positional resolution, accuracy and repeatability”,  (See paragraph [0215], Busby).
Claim 51 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 51, modified Perry discloses the pump system according to claim 48, but does not disclose wherein the air or liquid pump allows a rotation of a motor to be reversed.
Busby discloses a pump system wherein the piston type is configured to reverse rotation and control an angle of rotation, (See paragraph [0026], [0226], [0215], Busby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating wherein the piston type is configured to reverse rotation and control an angle of rotation as in Busby in order to provide a motor with “quiet linear motion and a very high positional resolution, accuracy and repeatability”,  (See paragraph [0215], Busby).
Claim 56 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 56, modified Perry discloses the pump system according to claim 55, but does not disclose wherein a completely disposable space between a membrane of the air or liquid pump and a membrane of the pumping chamber is filled with sterile saline solution.
Busby discloses wherein a completely disposable space between a membrane of the air or liquid pump and a membrane of the pumping chamber is filled with sterile saline solution, (Membranes defining at least one space within Pump 20 fills with dialysis solution between Pump Motor 22 and another chamber of Pump 20, See Figure 1, and See paragraphs [0088], [0089], & [0018], Busby; Dialysis solution/fluid is known to contain sodium/salt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating wherein a completely disposable space between a membrane of the air or liquid pump and a membrane of the pumping chamber is filled with sterile saline solution as in Busby in order to pull “medical fluid or dialysate…into a receptacle created by the opened membranes inside the pump chamber”, (See paragraph [0089], Busby), and then “thereby pumps the medical fluid out…and into the patient”, (See paragraph [0090], Busby), in order to complete “a number of different phases that make up a single medical or dialysis treatment”, (See paragraph [0088], Busby).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (“Perry”, US 2007/0253463), in view of Gray, (US 2013/0343936), in further view of Minato et al., (“Minato”, US 2017/0197047).
Claim 50 is directed to a pump system, an apparatus or device type invention group.
Regarding Claim 50, modified Perry discloses the pump system according to claim 49, but does not disclose wherein the control of the angle of rotation is up to 180 degrees.
Minato discloses wherein the control of the angle of rotation is up to 180 degrees, (See paragraph [0045], Minato;  Examiner interprets control of one rotation to be 180 degrees at a time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pump system of modified Perry by incorporating wherein the control of the angle of rotation is up to 180 degrees as in Minato in order to compress the chamber at one time or to re-open the chamber at another time, (See paragraph [0045], Minato), in a manner that is “durable, low cost…[and] portable”, (See paragraph [0067], Minato).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779